DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/20 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10547539. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
- With respect to claims, the Patent discloses a data distribution method, comprising: receiving, by a first circuit, a first data stream (see claim 1, lines 1-2 of Patent ‘39);  5distributing, by the first circuit, the first data stream to a first subset of second circuits, wherein the first subset comprises more than one of the second circuits (see claim 1, lines 7-10 of Patent ‘39); and processing, by the first subset of the second circuits, the distributed first data stream to generate unique first code streams, that correspond to each one of the first subset of the second circuits (see claim 1, lines 11-16 of Patent ‘39).   
- Regarding to claims, the Application merely broaden the scope of the Patent by eliminating step “disabling at least one of the second circuits, the at least one of the second circuits not belonging to the first subset of the second circuits; wherein the first circuit comprises a physical layer encoding circuit, wherein the processing of the first data block stream comprises physical layer encoding performed via the physical layer encoding circuit, wherein each second circuit comprises a scrambling circuit and an alignment marker insertion circuit, wherein each first code stream is obtained via a scrambling circuit and an alignment marker insertion circuit of .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-18, 20-31, 33-43, 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No. 20120155486).
- With respect to claims 1 and 27, AHN teaches a data distribution method, comprising: receiving, by a first circuit,  a first data stream (e.g. block 101 in fig. 1); distributing, by the first circuit, the first data stream to a first subset of second circuits, wherein the first subset comprises more than one of the second circuits (e.g. in fig. 5 the PCS distribute to PMA); and processing, by the first subset of the second circuits, the distributed first data stream to generate unique first code streams, each one of the first subset of the second circuits to obtain a separate one of the first code streams, that correspond to each one of the first subset of the second circuits (e.g. in Fig. 5 show the transmitting unit encoding, scrambling and transmit to PMA). AHN implicitly fails to teach generate unique first code streams, however it would have been obvious to a person of ordinary skill in the art before the effective filling date to the encode unit and 
-    With respect to claims 2, 28, 40, AHN teaches wherein the first circuit comprises a receiving circuit to receive the first data block stream as the first data stream, wherein each second circuit comprises a physical layer encoding circuit, a scrambling circuit, and an alignment marker insertion circuit, and wherein the separate first code stream is obtained via a physical layer encoding circuit, a scrambling circuit and an alignment marker insertion circuit of the each one of the first subset of the second circuits (see Fig. 6-7).
-    With respect to claims 3-4, 29-30, 41-43, AHN teaches wherein the first circuit comprises a physical layer encoding circuit, wherein the processing of the first data block stream comprises physical layer encoding performed via the physical layer encoding circuit, wherein each second circuit comprises a scrambling circuit and an alignment marker insertion circuit, wherein the separate first code stream is obtained via a scrambling circuit and an alignment marker insertion circuit of the each one of the first subset of the second circuits, wherein the first circuit comprises a physical layer encoding circuit and a scrambling circuit, wherein the processing of the first data block stream comprises physical layer encoding performed via the physical layer encoding circuit and scrambling performed via the scrambling circuit, wherein each second circuit comprises an alignment marker insertion circuit, wherein the separate first code stream is obtained via an alignment marker insertion circuit of the each one of the first subset of the second circuits (it inherently to understand the Fig. 5 shows encoding unit, scrambling unit, and alignment unit for processing data from MAC layer to Medium, although AHN explicitly fails to teach the steps of processing are in two circuit, but it would 
-    With respect to claim 5, 31, AHN teaches wherein the first circuit comprises a physical layer encoding circuit, a scrambling circuit, and an alignment marker insertion circuit, wherein the processing of the first data stream comprises physical layer encoding performed via the physical layer encoding circuit, scrambling performed via the scrambling circuit, and alignment marker insertion performed via the alignment marker insertion circuit, wherein each second circuit comprises a receiving circuit, wherein the separate first code stream is obtained via a receiving circuit of the each one of the first subset of the second circuits (see Fig. 4-5). 
-    With respect to claim 7, 20, 33, 45, AHN teaches a maximum processing rate that can be provided by the first subset of the second circuits is greater than or equal to a rate of the first data block stream (see par. 35). 
-    With respect to claim 8, 34, 46, AHN teaches performing, by a multiplexing circuit, multiplexing processing on separate first code streams obtained via the first subset of the second circuits, the multiplexing processing performed to obtain one or more second code streams, wherein number of the one or more second code streams is less than or equal to number of the first code streams (see block 650 in fig. 6 and block 420, 422 in fig 4). 
-    With respect to claims 9-13, 22-26, 35-38, 47-51, AHN explicitly fails to teach obtaining, by the frit circuit, a second packet stream; distributing, by the first circuit, the second data stream to a second subset of the second circuits, and wherein the first subset and the second subset are non-overlapping; and processing, by the second subset of the second circuits, the distributed second data stream to obtain third code streams, each one of the second subset of the second circuits to obtain a separate one of the third code streams. However, it would have 
-    With respect to claims 14 and 39, AHN teaches a data aggregation method, comprising: receiving, by each one of a first subset of first circuits,a separate one of first code streams, wherein each first code stream corresponds to a separate one of the first subset of the first circuits (e.g. block 141s in fig. 1); processing, by the first subset of the first circuits, the first code streams to obtain first data streams; processing, by a second circuit, the first data streams to obtain a first data block stream; and combining the first data block stream to obtain a first packet stream (e.g. Fig. 5 block 520). AHN explicitly fails to teach the combining the stream to obtain the block stream, however it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to understand the optical lane (block 14 in fig. 1) get combining at PCS (block 160 in fig. 1) as claim invention for display data to up layers. 
-    With respect to claims 15-18, AHN teaches wherein the second circuit comprises a receiving circuit for aggregating the first data streams as the first data block stream, wherein the first data streams are obtained after alignment marker removal, descrambling, and physical layer decoding are performed on the first code streams, and wherein each first circuit comprises an alignment marker removal circuit capable of performing the alignment marker removal, a descrambling circuit capable of performing the descrambling, and a physical layer decoding circuit capable of performing the physical layer decoding (see fig. 5 at block 520). 
-    With respect to claims 21, AHN teaches receiving, by a demultiplexing circuit, one or more second code streams (block 420 in fig. 4), performing, by the demultiplexing circuit, demupltiplexing processing on the one or more second code streams to obtain the first .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHUC H TRAN/Primary Examiner, Art Unit 2471